Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4.7 GLOBAL PREFERENCE SHARE CERTIFICATE UNLESS THIS GLOBAL PREFERENCE SHARE CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (DTC), TO THE COMPANY OR THE BANK OF NEW YORK, AS TRANSFER AGENT AND REGISTRAR, OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY GLOBAL PREFERENCE SHARE CERTIFICATE ISSUED IN EXCHANGE FOR THIS CERTIFICATE OR ANY PORTION HEREOF IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. SECURITY CAPITAL ASSURANCE LTD Certificate No.: R-[ ] CUSIP: [ ] ISIN: [] Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares Security Capital Assurance Ltd, a Bermuda limited company with corporate address at A.S. Cooper Building, 26 Reid Street, 4 th Floor, Hamilton HM11, Bermuda (the  Company ) hereby certifies that Cede & Co., as nominee of The Depository Trust Company, is the registered holder of [] ([]) Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares of the Company, par value $0.01 per share and liquidation preference of US$1,000 per share (the  Preference Shares ). The specific rights, preferences, limitations and other terms of the Preference Shares represented hereby are set forth in, and subject to, the provisions of the resolutions of an authorized subcommittee of the board of directors of the Company and the certificate of Claude LeBlanc, each dated as of March 29, 2007 (together, the  Subcommittee Resolutions ). Capitalized terms used herein but not defined shall have the respective meanings given them in the Subcommittee Resolutions. This Certificate is not valid unless countersigned by the Transfer Agent and Registrar. -2- THIS GLOBAL PREFERENCE SHARE CERTIFICATE IS ISSUED BY the Company on this [] day of [], 200[]. SECURITY CAPITAL ASSURANCE LTD By: Name: Title: -3- COUNTERSIGNED AND REGISTERED BY THE BANK OF NEW YORK, AS
